DETAILED ACTION
1.	This office action is in response to the Application No. 16464977 filed on 05/29/2018. Claims 1-9 are presented for examination and are currently pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claims 1 and 9 are objected to because of the following informalities:  
	Claim 1 recites “a memory-based memory-based convolutional neural network” in line 1. It should be “a memory-based convolutional neural network”. In line 6, claim 1 recites “stored in the NOR FLASH units”. It should be “stored in a plurality of NOR FLASH units”
	Claim 9 recites “i.e”. It should be “that is”.
	 Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites “very similar” which is indefinite. It is not clear what is the difference or how to measure “very similar”.
The term “very similar” in claim 8 is a relative term which renders the claim indefinite. The term “very similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although the claim identifies a difference between the fully connected layer circuit module and the convolutional layer circuit module (“the fully connected layer circuit module is very similar to the convolutional layer circuit module except that the weight distribution is different”), it is not clear if the weight distribution is the only difference between the two claimed modules.  The phrase “very similar” suggest there could be additional differences; however, the specification (e.g. published paragraph [0046]) only repeats the claimed language and does not provide a standard for ascertaining “very similar”.  For the purpose of examination, the limitation is interpreted as “the fully connected layer circuit module and the convolutional layer circuit module have different weight distributions”.
	The formulas in claim 9 is not legible. It is not clear if all the variables in the formula are defined. For example, in the formula on line 4, there appears to be variables ‘j’ and ‘e’ that are not defined in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gokmen (US9646243) in view of Kang et al (US11309026 filed on 01/25/2017) and further in view of Wu et al (US10572760 filed on 11/13/2017)

	Regarding claim 1, Gokmen teaches a memory-based memory-based convolutional neural network system, (The neuron control system 1900 includes a hardware processor 1902 and memory 1904. Training data 1906 for a CNN is stored in the memory 1906 and is used to train weights of the CNN, col 19, line 60-64, Fig. 19; Additionally, the local data storage and local data processing provided by the described two-terminal RPUs accelerate the CNN's ability to learn and implement algorithms such as backpropagating online neural network training, col 12, line 27-30) comprising: 
	an input module, (FIG. 5 illustrates an example convolutional layer 500 in a CNN being trained using training data that includes input maps 510 and convolution kernels 520. For simplicity, FIG. 5 does not illustrate bias matrices 525. The input maps 510 can include multiple input patterns, for example N input maps. Each input map is a matrix, such as a square matrix of size n×n, col 10, lines 4-10)
	a convolution layer circuit module composed of non-volatile crossbar as convolution kernels, (Crossbar arrays, also known as crosspoint arrays, crosswire arrays, or RPU arrays, are high density, low cost circuit architectures used to form a variety of electronic circuits and devices” col. 5, lines 6-10; The computer readable storage medium includes computer executable instructions to configure an RPU array corresponding to the convolution layer based on dimensions associated with convolution kernels of the convolution layer, col 2, lines 24-28)
	a pooling layer circuit module based on crossbar, (The convolution layers are followed by three fully connected layers, which have 4096 neurons each. Using max pooling for the output of the fifth convolution layer, the RPU dimensions for the first fully connected layer in the CNN is setup with 256x7x7=12544 rows (because of max-pooling 13x13 drops to 7x7) and 4096 columns, col 24, lines 37-42) 
	an activation function module, (Further, an activation function is applied to each resultant value, and the resulting values are placed in the matrix for the next layer. In an example, the activation function can be rectified linear units, sigmoid, or tan h( ), col 9, lines 50-54)
	a fully connected layer circuit module composed of crossbar as synapses, (updated weights being stored at the RPU devices in the RPU array, col 23, line 2-3; CPU/GPU cores (i.e., simulated “neurons”) read a memory (i.e., a simulated “synapse”), col 11, line 57-62, Fig. 7; The convolution layers are followed by three fully connected layers, which have 4096 neurons each. Using max-pooling for the output of the fifth convolution layer, the RPU dimensions for the first fully connected layer in the CNN is setup with 256×7×7=12544 rows (because of max-pooling 13×13 drops to 7×7) and 4096 columns. The second fully connected layer uses the 4096 outputs from the first fully connected layer and has dimensions 4096×4096. The final output in this case is obtained from a 4096×1000 fully connected layer. Thus, overall the CNN has an input which is 150,528-dimensional, and the number of neurons in the network's remaining layers is given by 253,440-186,624-64,896-64,896-43,264-4096-4096-1000, col 24, lines 37-49);
	a softmax function module (The neural network includes five convolutional layers, some of which are followed by max-pooling layers, and three fully-connected layers with a final 1000-way softmax. The first convolutional layer filters input images of dimensions 224×224×3 with 96 kernels of size 11×11×3 with a stride of 4 pixels (col 24, line 9-20, Fig. 31) and RPU array (Crossbar arrays also known as RPU arrays, col 5, line 6-10) dimensions for convolutional layers and RPU array dimensions for fully connected layers, Fig. 31;)
	and an output module, (The output layer compares the generated network response to training data and computes an error, col 22, line 25-27)
	convolution kernel values or synapse weights are stored (RPU array (Crossbar arrays also known as RPU arrays, col 5, line 6-10) dimensions for convolutional layers and RPU array dimensions for fully connected layers, Fig. 31)
 	the input module converts an input signal into a voltage signal required by the convolutional neural network, and transmits the voltage signal to the convolutional layer circuit module; (During feed-forward operation, the set of input neurons (see FIG. 18) each provide an input voltage in parallel to a respective row of RPU devices, which represent the weights of the convolution kernels. The input voltage correspond to the values in the input data 510, which are converted into column vectors 2310, col 24, lines 24-30)
	the convolutional layer circuit module convolves the voltage signal with the convolution kernel values stored in the units, and transmits the result to the activation function module; (an RPU array 800 implements a convolution layer from the CNN. The RPU array 800 can forward processed data to another RPU array, which implements a subsequent convolution layer in the CNN, col 23, lines 4-7; The computer readable storage medium includes computer executable instructions to perform update pass computations for the CNN via the RPU array by transmitting voltage pulses corresponding to the input data of the convolution layer and the error of the output maps to the RPU array, col 2, lines 40-45)
	the activation function module activates the signal and transmits the result to the pooling layer circuit module; (The second convolutional layer takes as input the (response-normalized and pooled) output of the first convolutional layer and filters it with 256 kernels of size 5×5×48. That is, for the second layer, M=256, k=5, and N=48 (because of max-pooling). Accordingly, the RPU array for the second layer is setup with dimensions 1200×256, col 24, lines 21-26, Fig. 31; Further, an activation function is applied to each resultant value, and the resulting values are placed in the matrix for the next layer. In an example, the activation function can be rectified linear units, sigmoid, or tan h( ), col 9, lines 50-54)
	the pooling layer circuit module performs a pooling operation on the activated signal and the convolution kernel values stored, and transmits the result to the fully connected layer circuit module; (The second convolutional layer takes as input the (response-normalized and pooled) output of the first convolutional layer and filters it with 256 kernels of size 5×5×48. That is, for the second layer, M=256, k=5, and N=48 (because of max-pooling). Accordingly, the RPU array for the second layer is setup with dimensions 1200×256, column 24 line 21-26, Fig. 31; Further, an activation function is applied to each resultant value, and the resulting values are placed in the matrix for the next layer, col 9 line 50-53; The convolution layers are followed by three fully con nected layers, which have 4096 neurons each. Using max pooling for the output of the fifth convolution layer, the RPU dimensions for the first fully connected layer in the CNN is setup with 256x7x7=12544 rows (because of max-pooling 13x13 drops to 7x7) and 4096 columns. The second fully connected layer uses the 4096 outputs from the first fully connected layer and has dimensions 4096x4096. The final output in this case is obtained from a 4096x1000 fully connected layer, col 24, lines 37-46)
	the fully connected layer circuit module multiplies the pooled signal with the synapse weights stored in the units to achieve classification, (The neural network includes five convolutional layers, some of which are followed by max-pooling layers, and three fully-connected layers with a final 1000 way softmax, col 24, lines 9-15; Further, the neuron control system 1900 converts each convolution layer in the CNN training into a fully connected layer, by converting the convolution computations into matrix multiplications as described above, col 24, lines 53-57)
	and transmits the classification result to the softmax function module; (Fig. 31 illustrates an example scenario of training a CNN for classifying images using 5 convolution layers and 3 fully connected layers, col 4, lines 20-23)
	Gokmen does not explicitly teach NOR flash crossbar as convolutional kernels, convolution kernel values or synapse weights stored in the NOR FLASH units, and synapse weights stored in the NOR FLASH units; the softmax function module normalizes the output of the fully connected layer circuit module into a probability value and then transmits the probability value to the output module as an output of the entire network, 
	Kang teaches convolution kernel values or synapse weights stored in the NOR FLASH units, with the synapse weights stored in the NOR FLASH units (storing elements of a convolution kernel matrix into the NOR flash cells, col 1, lines 48-49; Elements of the convolution kernel matrix are stored in the NOR flash cells, col 4, lines 63-64)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gokmen to incorporate the method of Kang for the benefit of developing an efficient convolution operation method in artificial intelligence and image recognition (Kang, col 1, lines 28-31)
	Wu teaches the softmax function module normalizes the output of the fully connected layer circuit module into a probability value, and then transmits the probability value to the output module as an output of the entire network, (the classification loss generation module 210 utilizes a normalized exponential function, such as a softmax loss function, to generate a probability distribution over different possible outcomes (e.g., that a detected object is a text line or is not a text line) Fig. 2, col 6, lines 44-48; The classification loss generation module 210 inputs the classification prediction and the true classification and outputs an error indicating, the classification prediction from the true classification, Fig. 2, col 6, lines 63-66; The processing unit 502 may also communicate to and from memory 510 and further provide output information (e.g., images with predicted localization indicators) via the output device interface 508 col 7, lines 33-37)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Gokmen to incorporate the method of Wu for the benefit of identifying an object of interest and to classify objects identified in the image (Wu, col 2, lines 57-59)

	Regarding claim 7, Modified Gokmen teaches the memory-based memory-based convolutional neural network system according to claim 1, 
	Gokmen teaches wherein the activation function module mainly includes: a sigmoid function, a hyperbolic tangent function and a rectified linear unit function; (the activation function can be rectified linear units, sigmoid, or tan h( ), col 9, lines 52-54) 
	the activation function module is connected to the convolutional layer circuit module and the pooling layer circuit module, activates the convolution operation result to obtain an output y, (FIG. 4, in the example CNN illustrated, each level is a matrix of neuron values, as is illustrated by matrix dimensions for each layer of the neural network. The values in a matrix at a layer are multiplied by connection strengths, which are in a transformation matrix. This matrix multiplication scales each value in the previous layer according to the connection strengths, and then summed. A bias matrix is then added to the resulting product matrix to account for the threshold of each neuron in the next level. Further, an activation function is applied to each resultant value, and the resulting values are placed in the matrix for the next layer, col 9, lines 41-52; in a CNN the connection strengths are convolution kernels, col 10, lines 1-2; This computation continues through the various layers 430-450 of the CNN, until it reaches a final layer 460, referred to as “output” in FIG. 4, col 9, lines 24-27) and 
	simultaneously converts the output value into a voltage signal as an input of the pooling layer circuit module. (FIG. 18B illustrates a block diagram of a neuron, which is used as a neuron 1800 of a neural network, such as a CNN. The neuron can represent any of the input neurons, the hidden neurons, or the output neurons, col 18, lines 64-66; In feed forward mode, a difference block 1802 determines the value of the input from the array by comparing it to the reference input. This sets both a magnitude and a sign (e.g., + or −) of the input to the neuron 1800 from the array. Block 1804 performs a computation based on the input, the output of which is stored in storage 1805. It is specifically contemplated that block 1804 computes a non-linear function and can be implemented as analog or digital circuitry or can be performed in software. The value determined by the function block 1804 is converted to a voltage at feed forward generator 1806, which applies the voltage to the next array. The signal propagates this way by passing through multiple layers of arrays and neurons until it reaches the final output layer of neurons. The input is also applied to a derivative of the non-linear function in block 1808, the output of which is stored in memory 1809, col 19, lines 10-25; The second convolutional layer takes as input the (response-normalized and pooled) output of the first convolutional layer and filters it with 256 kernels of size 5×5×48, col 24, lines 21-23)
			              Allowable Subject Matter 
6. 	 Claims 2, 3, 4, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.G./Examiner, Art Unit 2121                                    



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121